DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
				      Status of the Application
1.	Acknowledgement is made of the amendment & Terminal Disclaimers received 6/9/2022. Claims 1-20 are pending in this application. 
Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations: 
second metal layer overlaying said first metal layer, and a second level comprising a second single crystal layer, said second level comprising second transistors, wherein a top surface of said first level comprises a first oxide region and a bottom surface of said second level comprises a second oxide region, wherein said second level overlays said first level, wherein said second transistors each comprise a High-k metal gate, wherein said High-k metal gate has a k value greater than 7, wherein said second level is bonded to said first level, and wherein said bonded comprises oxide to oxide bonds, as in the context of claim 1; 
a second level comprising a second single crystal layer, said second level comprising second transistors, wherein a top surface of said first level comprises a first oxide region and a first metal region, wherein a bottom surface of said second level comprises a second oxide region and a second metal region, wherein said second level overlays said first level, wherein said second transistors each comprise a High-k metal gate, wherein said High-k metal gate has a k value greater than 7, wherein said second level is bonded to said first level, and wherein said bonded comprises oxide to oxide bonds, and wherein said bonded comprises metal to metal bonds, as in the context of claim 8; and 
a second level comprising a second single crystal layer, said second level comprising second transistors, wherein a top surface of said first level comprises a first oxide region and a bottom surface of said second level comprises a second oxide region, wherein said second level overlays said first level, wherein said second transistors each comprise hafnium oxide and High-k metal gate, wherein said High-k metal gate has a k value greater than 7, wherein said second level is bonded to said first level, and wherein said bonded comprises oxide to oxide bonds, as in the context of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        6/13/22